Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No.001-33392) Deutsche Börse October 11, 2011 Video message from NYSE Euronext CEO Duncan Niederauer to employees Good morning everybody. It’s a Friday morning in New York and I just wanted to give everyone an update on what has been another eventful week; it seems like every week’s an eventful week now. Three topics this morning: One, is to give you an update on the statement of objections we just received from the case team and where we go from here. Number two, how we’re doing on the immigration process. And number three, a few words consistent with what I said in the employee note about the macro environment and its impact on the stock price. So first topic is, we did get the long-awaited statement of objections a couple of days ago. It is a 100-plus-page document, we’re still working through it, I hope to have a summary by the end of today, and the way the process will work now is we have two weeks to respond to that statement of objections. Now what I’ve been saying to a lot of folks is remember, it’s called a statement of objections for a reason. This was not a surprise to us, this was an expected part of the process and what this does it is it narrows the funnel so we now know what the case team in Brussels, who’s been dedicated to the merger proposal, thinks about the deal. And what this document articulates is the issues and concerns that they still have with the deal. So the good news is anything not mentioned in the statement means they’re satisfied that if we put the two companies together, there’s no issue with those parts of the business. So we will spend the next two weeks responding to that.
